DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the specification.
The rejection of claims 64 to 71 and 77 to 83 under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement
The rejection of claims 64 to 71 and 77 to 83 under 35 U.S.C. § 112, second paragraph, as being indefinite.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 64 to 68, 70, 71, and 73 to 83 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Edvinsson et al. (WO 2010/042426) in view of Bysouth (U.S. Pat. Appl. Pub. No. 2006/0175443) and Blecka et al. (U.S. Pat. Appl. Pub. No. 2005/0123445), all references previously cited.
Regarding claim 64 to 66, Edvinsson et al. teach an apparatus comprising a rotation disc with a vial holder arranged on the disc, a driving device configured to rotate the disc, a heater, a control device, a central pin, and a central pinion.  Edvinsson et al. at paragraphs [0041] and [0079] to [0082].  Edvinsson et al. do not teach that the driving device rotates the disc in one direction while the vial holder rotates in a second direction or to rotate the rotation disc with a first speed and the vial holder with a second speed such that the vial holder is maintained in a prima facie obvious to one of ordinary skill in the art to modify the disclosure of Edvinsson et al. with that of Bysouth because it allows for homogenization of materials in the vials at low volume scale.  Bysouth at paragraph [0005].  While Edvinsson et al. in view of Bysouth do not specifically teach gears, the use of gears in driving devices are well known.  Blecka et al. at paragraph [0230].  It would be prima facie obvious to one of ordinary skill in the art to modify the disclosure of Edvinsson et al. in view of Bysouth with that of Blecka et al. because gears are a standard means to impart rotational motion.
Regarding claims 67 and 74, duplication of parts (gears) would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claim 68, Blecka et al. teach planetary gears.  Blecka et al. at paragraph [0231].
Regarding claims 70 and 77, Edvinsson et al. teach that the control device controls the driving device and takes temperature input data from a temperature sensor.  Edvinsson et al. at paragraphs [0024] to [0026], [0078], and [0093].
Regarding claims 71 and 78 to 83, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claim 73, Edvinsson et al. teach a motor.  Edvinsson et al. at paragraph [0074].
Regarding claim 75, Edvinsson et al. teach a thermal barrier, which meets the claimed limitation of a heating sleeve.  Edvinsson et al.
Regarding claim 76, Edvinsson et al. teach a temperature sensor that is associated with the heater and detects temperature of the vial holder.  Edvinsson et al. at paragraph [0022], [0078], and [0093].
Response to Arguments
Applicant’s arguments filed 08 April 2021 have been fully considered but are not persuasive.
In response to Applicant’s argument regarding the orientation of the vial holder during rotation, Amendment and Response to Non-Final Office Action filed on 08 April 2021 at page 9, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See, e.g., M.P.E.P. § 2114.  The combination of Edvinsson et al., Bysouth, and Blecka et al. teaches all the structural limitations claimed and therefore would be capable of being operated in the same manner.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799